EXHIBIT 10.6

SUB-SUBLEASE

Model Reorg, Inc.

This Sub-Sublease (“Lease”) is made as of the 1st day of October, 2007 by and
between QUALITY KING DISTRIBUTORS, INC. (“Landlord”), a New York corporation,
and MODEL REORG, INC. (“Sub-subtenant”), a New York corporation.

WITNESSETH:

1. DEMISED PREMISES

Landlord hereby leases to Sub-subtenant and Sub-subtenant hereby takes and hires
from Landlord, subject to the terms, provisions and covenants herein and in the
Restated Sublease (as defined in Section 15.01 hereof), that portion of the
premises located at 35 Sawgrass Drive, Bellport, New York 11713 (“Premises”)
described in Exhibit A annexed hereto (the “Leased Premises”) for the Term (as
defined below).

2. TERM

The term of this Lease (“Term”) shall be for a period of 20 years, commencing on
October 1, 2007 (the “Commencement Date”) and, unless earlier terminated
pursuant to the terms of the Lease, shall expire at 11:59 p.m. on September 30,
2027 (the “Lease Termination Date”).

3. USE

Sub-subtenant shall use the Leased Premises for warehouse and offices, and for
no other purpose.

4. RENT

4.01 Rent: During the Term, Sub-subtenant shall pay equal monthly installments
of rent (the “Basic Rent”) to Landlord for the Leased Premises, in advance, on
or before the first day of each calendar month, without any offsets or
deductions and without prior demand therefore, in accordance with Schedule A
annexed hereto.

The Basic Rent for any partial month during the Term shall be pro-rated based
upon the actual number of days in such month.

Basic Rent shall be payable to the attention of Landlord at Quality King
Distributors, Inc., 35 Sawgrass Drive, Bellport, New York 11713, Attention:
Michael Anderson, or at such other place as Landlord may hereafter designate in
writing.

4.02 Payment of Rent: If Sub-subtenant fails to make any payment of Basic Rent
or any other sums due and payable under this Lease within ten (10) days after
the date such payment is due and payable, Sub-subtenant shall pay to Landlord a
late charge on the amount of such delinquent payment at the rate of 10% per
annum (the “Default Interest Rate”) for such late payment.



--------------------------------------------------------------------------------

Nothing contained herein shall be construed as permitting Landlord to charge or
receive interest in excess of the maximum legal rate then allowed by law. Such
interest at the Default Interest Rate shall constitute additional rent hereunder
and shall be due and payable with the next installment of Basic Rent.

5. CONDITION OF PREMISES

5.01 “As Is” Condition: Possession of the Leased Premises shall be delivered to
and accepted by Sub-subtenant in “as is” condition. Upon the Lease Termination
Date or any earlier termination pursuant to the terms hereof, Sub-subtenant
shall deliver the Leased Premises to Landlord free of all of Sub-subtenant’s
furniture and personal property. Sub-subtenant shall take good care of the
Leased Premises and the fixtures and appurtenances therein, and shall make all
repairs thereto. Sub-subtenant shall not look to Landlord for, nor shall
Landlord be responsible for, any repairs to the Leased Premises unless caused by
the gross negligence of Landlord.

5.02 Improvements: All alterations, installations and improvements made in or to
the Leased Premises by either Sub-subtenant or Landlord shall, at the discretion
of Landlord, become the property of Landlord and shall remain upon and be
surrendered with the Leased Premises upon expiration of the Term.

6. BROKER

Each of the parties hereto represents and warrants to the other that it has not
dealt with any broker in connection with this lease transaction.

7. ASSIGNMENT OR FURTHER SUBLETTING

7.01 Assignment or Further Subletting Generally: During the Term, and provided
Sub-subtenant is not in default under this Lease, Landlord shall not
unreasonably withhold its consent to an Sub-subtenant assignment of this Lease
or sublease of the Leased Premises to a assignee or subtenant whose use will not
violate Article 3 hereof and provided that Sub-subtenant, first furnishes
Landlord with the name, identity and business of the proposed subtenant or
assignee and such other information and documentation (including personal and
business financial statements, tax returns, etc.) that Landlord requests in
order to evaluate the credit-worthiness and character of the proposed assignee
or subtenant.

7.02 Right of Assignment to E Com Ventures, Inc.: During the Term, Sub-subtenant
shall have the right to assign this Lease to E Com Ventures, Inc. or an
affiliate thereof.

8. ALTERATIONS

Sub-subtenant shall make no changes in or to the Leased Premises without
obtaining Landlord’s prior written consent. Subject to the prior written consent
of Landlord, and to the provisions of this Article 8, Sub-subtenant may make
alterations, installations, additions



--------------------------------------------------------------------------------

or improvements which do not affect the structure of the Premises or the Leased
Premises or their utility services

or plumbing and electrical lines, and provided same are in and affect only the
interior of the Leased Premises, using contractors or mechanics first approved
in writing by Landlord. All fixtures, all electrical items and all paneling,
partitions, railings and like installations installed in the Leased Premises at
any time, either by Sub-subtenant or by Landlord on Sub-subtenant’s behalf,
shall become the property of Landlord and shall remain upon and be surrendered
with the Leased Premises unless Landlord, by notice to Sub-subtenant no later
than thirty (30) days prior to the Lease Termination Date or before sixty
(60) days after the expiration of this Lease, elects to have them removed by
Sub-subtenant, in which event the same shall be removed from the Leased Premises
by Sub-subtenant forthwith. Nothing in this Article 8 shall be construed to
prevent Sub-subtenant’s removal of trade fixtures, but upon removal of any such
trade fixtures from the Leased Premises or upon removal of other installations
as may be required by Landlord, Sub-subtenant shall immediately and at its
expense repair and restore the Leased Premises to the condition existing prior
to installation, and shall repair any damage to the Leased Premises due to such
removal. All property permitted or required to be removed by Sub-subtenant at
the end of the Term remaining in the Leased Premises after Sub-subtenant’s
removal shall be deemed abandoned and may be removed from the Leased Premises by
Landlord at Sub-subtenant’s expense, which right of Landlord shall survive the
expiration of this Lease. Sub-subtenant shall, before making any alterations,
additions, installations or improvements, obtain all permits, approvals and
certificates required by any governmental or quasi-governmental bodies and (upon
completion) certificates of final approval thereof and shall promptly deliver
duplicates of all such permits, approvals and certificates to Landlord; and
Sub-subtenant agrees to carry such workers’ compensation, general liability,
personal and property damage insurance as Landlord may reasonably require.
Sub-subtenant agrees to obtain and deliver to Landlord written and unconditional
waivers of lien upon the real property of which the Leased Premises form a part,
for all work, labor and services to be performed and materials to be furnished
in connection with such work, signed by all contractors, subcontractors,
materialmen and laborers who become involved in such work. The work shall be
done in a good and workmanlike manner and in compliance with all applicable law,
ordinances, codes, governmental rules, regulations and requirements, and in
accordance with the standards, if any, of the Board of Fire Underwriters the
jurisdiction of which includes the Leased Premises.

9. REPAIRS

Landlord shall make the necessary structural repairs to the roof and walls of
the Building of which the Leased Premises form a part unless such repairs are
necessitated by the acts of Sub-subtenant or Sub-subtenant’s agents, servants,
employees or invitees. Except as provided in the immediately preceding sentence
and for what may otherwise be specifically provided for in this Lease,
Sub-subtenant shall be responsible for all maintenance and repairs of and to the
Leased Premises, including but not limited to the following responsibilities:
Sub-subtenant shall take good care of the Leased Premises and the fixtures,
appurtenances and systems in or affecting the Leased Premises (including but not
limited to plumbing, doors, painting, windows, electrical, heating and sprinkler
and air-conditioning, if any), and shall make all repairs thereto or replace as
and when needed to preserve them in good working order and condition, and shall
maintain the Leased Premises in a clean, neat and orderly condition.
Sub-subtenant shall not permit or suffer the



--------------------------------------------------------------------------------

Leased Premises to fall to such low temperature as would cause freezing of the
water lines or sprinkler servicing the Leased Premises; and, in default hereof,
Sub-subtenant shall promptly effect and pay for all repairs the need for which
shall arise from such freezing, and shall hold Landlord harmless form any loss,
damage or liability caused by or arising out of such freezing. Notwithstanding
anything above to the contrary, all damage or injury to the Leased Premises or
to its fixtures, equipment and appurtenances, whether requiring structural or
non-structural repairs, caused by or resulting from carelessness, omission,
neglect or improper conduct of Sub-subtenant, its servants, employees, invitees
or licensees, shall be repaired promptly by Sub-subtenant at its sole cost and
expense, to the reasonable satisfaction of Landlord and in accordance with
Section 8 hereinabove. Sub-subtenant shall also repair all damage to the Leased
Premises caused by the moving of Sub-subtenant’s fixtures, furniture or
equipment. All of the aforesaid repairs shall be of quality or class at least
equal to the original work or construction. If Sub-subtenant fails after ten
(10) days’ notice to proceed with due diligence to make repairs required to be
made by Sub-subtenant, the same may be made by Landlord, at Landlord’s option
(in which event Landlord shall not be liable for any injury to persons, damage
to property or loss of business arising out of the making of such repairs) at
the expense of Sub-subtenant, and the expenses thereof incurred by Landlord
(together with interest at the Default Lease Interest Rate) shall be collectible
as additional rent within ten (10) days of demand therefore. There shall be no
allowance to Sub-subtenant for a diminution of rental value and no liability on
the part of Landlord by reason of inconvenience, annoyance or injury to business
arising from the making or failing to make by Landlord, Sub-subtenant or others,
of any repairs, alterations, additions or improvements in or to the Leased
Premises or the fixtures, appurtenances or equipment thereof.

10. DEFAULTS AND REMEDIES

Section 10.01 Sub-subtenant’s Defaults: If Sub-subtenant defaults in the timely
payment of Basic Rent or any additional rent or sum herein reserved, as required
in this Lease, or if Sub-subtenant defaults in compliance with any of the other
covenants or conditions of this Lease and fails to cure such default, other than
the payment of Basic Rent or any additional rent or sum herein reserved, within
ten (10) days after the receipt of notice specifying the default, Landlord may
(a) cancel and terminate this Lease upon written notice to Sub-subtenant
(whereupon the Term shall terminate and expire, and Sub-subtenant shall then
quit and surrender the Leased Premises to Landlord, but Sub-subtenant shall
remain liable as hereinafter provided); and/or (b) at any time thereafter
reenter and resume possession of the Leased Premises as if this Lease had not
been made, Sub-subtenant hereby waiving the service of any notice of intention
to reenter or to institute legal proceedings to that end.

Section 10.02 Reentry by Landlord: If this Lease shall be terminated or if
Landlord shall be entitled to reenter the Leased Premises and dispossess or
remove Sub-subtenant under the provisions of Section 10.01, Landlord or
Landlord’s agents or servants may immediately or at any time thereafter reenter
the Leased Premises and remove Sub-subtenant, its agents, employees, servants,
licensees and any subtenants and other persons, firms or corporations, and all
or any of its or their property therefrom, either by summary dispossess
proceedings or by any suitable action or proceeding at law or by peaceable
reentry or otherwise, without being liable to indictment, prosecution or damages
therefore, and may repossess and enjoy the Leased Premises, including all
additions, alterations and improvements thereto.



--------------------------------------------------------------------------------

Section 10.03 Effect of Termination: In case of a termination of this Lease
pursuant to this Article 10, the Basic Rent, additional rent and all other
charges required to be paid by Sub-subtenant hereunder shall thereupon become
immediately due and shall be paid by Sub-subtenant up to the time of such
termination, and Sub-subtenant shall also pay to Landlord all expenses which
Landlord may then or thereafter incur as a result of or arising out of such
Termination, including but not limited to court costs, attorneys’ fees,
brokerage commissions and costs of terminating the tenancy of Sub-subtenant,
reentering, dispossessing or otherwise removing Sub-subtenant, and restoring the
Leased Premises to good order and condition, and from time to time altering and
otherwise preparing the same for reletting. Upon such Termination, Landlord may,
at any time and from time to time, relet the Leased Premises, in whole or in
part, either in its own name or as Sub-subtenant’s agent, for a term or terms
which, at Landlord’s option, may be for the remainder of the then current Term,
or for any longer or shorter period.

Section 10.04 Damages: In addition to the payments required by Section 10.03
hereinabove, Sub-subtenant shall be obligated to, and shall, pay to Landlord
upon demand and at Landlord’s option:

(a) Liquidated damages in an amount which, at the time of a termination of this
Lease under this Article 10 is equal to the excess, if any, of the then present
amount of the installments of Basic Rent reserved hereunder, for the period
which would otherwise have constituted the unexpired portion of the then current
Term, over the then present rental value of the Leased Premises for such
unexpired portion of the then current Term; or

(b) Damages (payable in monthly installments), in advance, on the first day of
each calendar month following such termination, and continuing until the date
originally fixed herein for the expiration of the then current Term in amounts
equal to the excess, if any, of the sums of the aggregate expenses paid by
Landlord during the month immediately preceding such calendar month for all such
items as, by the terms of this Lease, are required to be paid by Sub-subtenant,
plus an amount equal to the installment of Basic Rent which would have been
payable by Sub-subtenant hereunder in respect to such calendar month, had this
Lease not been terminated, over the sum of rents, if any, collected by or
accruing to Landlord in respect to such calendar month pursuant to a reletting
or to any holding over by any subtenants of Sub-subtenant.

Section 10.05 No Obligation to Relet: Landlord shall in no event be obligated
to, or liable for failure to, relet the Leased Premises, or in the event that
the Leased Premises are relet, for failure to collect rent due under such
reletting; and in no event shall Tenant be entitled to receive any excess of the
rents received from such reletting over the sums payable by Sub-subtenant to
Landlord hereunder, but such excess shall be credited to the unpaid rentals due
hereunder, and to the expenses of reletting and preparing for reletting as
provided herein.

Section 10.06 Successive Suits: Suit or suits for the recovery of damages
hereunder, or for any installments of rent, may be brought by Landlord from time
to time at its election, and nothing herein contained shall be deemed to require
Landlord to postpone suit until the date when the Term would have expired if it
had not been terminated under the provisions of this Lease, or under any
provision of law, or had Landlord not reentered into or upon the Leased
Premises.



--------------------------------------------------------------------------------

Section 10.07 Acceleration: Anything to the contrary hereinbefore
notwithstanding, Landlord shall have the option to accelerate all future rentals
due and hold Sub-subtenant responsible, in advance, for the aggregate “damages”
(ad described in this Article 10) to be suffered by Landlord during the
remainder of the then current Term or renewal term, if any, as well as damages
covering any renewal term, the option for which shall have been exercised by
Sub-subtenant.

Section 10.08 Waiver of Redemption: Sub-subtenant hereby waives all rights of
redemption to which Sub-subtenant or any person claiming under Sub-subtenant
might be entitled, after an abandonment of the Premises, or after a surrender
and acceptance of the Leased Premises and the Sub-subtenant’s leasehold estate,
or after a dispossession of Sub-subtenant from the Leased Premises, or after a
termination of this Lease, or after a judgment against Sub-subtenant in an
action in ejectment, or after the issuance of a final order or warrant of
dispossess in a summary proceeding, or in any other proceeding or action
authorized by any rule of law or statute now or hereafter in force or effect.

11. INSURANCE/CASUALTY/CONDEMNATION

Section 11.01 Sub-subtenant’s Insurance: Throughout the Term, Sub-subtenant
shall, at its sole cost and expense:

(a) Obtain and maintain in force Worker’s Compensation Insurance as required by
law;

(b) Obtain and maintain Public Liability Insurance (issued by an insurance
company licensed to do business in New York and reasonably acceptable to
Landlord and any mortgagee(s) of the Leased Premises) covering the Leased
Premises in an amount per occurrence of Ten Million ($10,000,000) Dollars
combined single limit for bodily injury and property damage, and Ten Million
($10,000,000) Dollars for Personal Liability, which insurance shall name
Landlord and the holder(s) of any mortgage(s) affecting the Leased Premises as
additional assureds thereunder; and

(c) Obtain and maintain Fire and Extended Coverage on Sub-subtenant’s personal
property on the Leased Premises and on any leasehold improvements which may be
placed on or affixed to the Leased Premises by Sub-subtenant.

Section 11.02 Policies: Sub-subtenant shall, at all times during the Tenn,
maintain in full force and effect and on deposit at Landlord’s office a
certificate of insurance or a duplicate original of the insurance policy for the
coverages set forth herein, together with evidence of payment of premium. Any
such policy shall provide that it shall not be cancelable without at least ten
(10) days’ prior written notice to Landlord. If Sub-subtenant shall default in
maintaining such insurance, Landlord may, at its option and without waiving any
of Landlord’s rights hereunder or releasing Sub-subtenant from any obligation
hereunder, procure such insurance, and Sub-subtenant shall, on demand, reimburse
Landlord, as additional rent, for the cost thereof with interest at the Default
Interest Rate.



--------------------------------------------------------------------------------

Section 11.03 Building Insurance: Sub-subtenant shall not keep anything in the
Leased Premises except as permitted by the Fire Department, Board of Fire
Underwriters, Fire Insurance Rating Organization or other authority then having
jurisdiction, and then only in such manner and such quantity so as not to
increase the premium for the Landlord’s insurance, nor shall Sub-subtenant use
the Leased Premises in a manner which will increase the rate for such insurance
on the building or any other property located therein over that in effect at the
commencement of Sub-subtenant’s occupancy. Sub-subtenant shall pay, as
additional rent, all costs, expenses, fines, penalties or damages which may be
imposed upon Landlord by reason of Sub-subtenant’s failure to comply with the
provisions of this Section 11.03.

Section 11.04 Right of Termination: If Landlord shall be unable to procure fire
and extended coverage insurance because of Sub-subtenant’s use of the Leased
Premises, Landlord shall have the right to terminate this Lease upon written
notice to Sub-subtenant specifying the reason for such termination, and the
Basic Rent shall be adjusted between the parties hereto as of the date of
termination specified in such notice.

Section 11.05 Waiver of Subrogation: Landlord hereby releases Sub-subtenant from
liability for damage or destruction to the land and Building of which the Leased
Premises form a part, and Sub-subtenant hereby releases Landlord for liability
for damage or destruction to any of its personal property or leasehold
improvements, provided, however, that such release shall be in force and effect
only in respect of damage or destruction covered by standard policies of fire
insurance with extended coverage (as maintained by Sub-subtenant or Landlord
pursuant to this Lease), and such waiver shall be in effect solely to the extent
of proceeds under any such policy.

12. ELECTRICITY AND OTHER SERVICES AND UTILITIES

During the Term, Sub-subtenant shall put and keep in its name, and agrees to
timely and completely pay all charges, fees and expenses as charged by the
providers thereof for, electric current, telephone, gas, cable, water and sewer
and all other services and utilities servicing the Leased Premises.

13. DAMAGE TO LEASED PREMISES

Section 13.01 Notice: If the Leased Premises or any part thereof shall be
damaged by fire or other casualty, Sub-subtenant shall give immediate notice
thereof to Landlord, and this Lease shall continue in full force and effect
except as hereinafter set forth.

Section 13.02 Partial Damage: Subject to Section 13.03 below, if the Leased
Premises are partially damaged or rendered partially unusable by fire or other
casualty, the damages thereto shall be repaired by Landlord with all reasonable
expedition, subject to delays due to adjustment of insurance claims, labor
troubles and causes beyond Landlord’s control.



--------------------------------------------------------------------------------

Section 13.03 Substantial Damage: If the Leased Premises are substantially
damaged or rendered unusable or (whether or not the Leased Premises are damaged
in whole or in part) shall be so damaged as, in Landlord’s reasonable judgment,
practically to require demolition or rebuilding thereof, then, in any of such
events, Landlord may elect to terminate this Lease by written notice to
Sub-subtenant given within one hundred eighty (180) days after such fire or
casualty, specifying a date for the expiration of this Lease, which date shall
not be more than sixty (60) days after the giving of such notice, and upon the
date specified in such notice the Term shall expire as fully and completely as
if such date were the date set forth above for the expiration of this Lease, and
Sub-subtenant shall forthwith quit, surrender and vacate the Premises, without
prejudice, however, to Landlord’s rights and remedies against Sub-subtenant
under provisions of this Lease in effect prior to such termination, and any
Basic Rent, additional rent and other sums under this Lease owing shall be paid
up to such date. Unless Landlord shall serve a termination notice as provided
for herein, Landlord shall make the repairs and restorations with all reasonable
expedition subject to delays due to adjustment of insurance claims, labor
troubles and causes beyond Landlord’s control, and this Lease shall continue in
full force and effect. It is understood that there shall be no abatement of rent
for any period of time during which the Leased Premises shall be in a damaged
condition, whether or not the Leased Premises shall be partially or wholly
unusable.

Section 13.04 Sub-subtenant’s Property: Sub-subtenant acknowledges that Landlord
will not carry insurance on Sub-subtenant’s furniture and/or furnishings or any
fixtures or equipment, improvements or appurtenances removable by Sub-subtenant
and agrees that Landlord will not be obligated to repair any damage thereto or
replace same.

Section 13.05 Mortgages: It is understood and agreed that the provisions of this
Article 13 are subject to the rights of mortgagees, if any, of the land and
building of which the Leased Premises form a part, and to the rights of
mortgagees, if any, of Landlord’s interest in the Lease.

14. EMINENT DOMAIN

Section 14.01 Total Taking: In the event that any public authority or agency
holding the power of eminent domain under applicable law shall at any time
during the Term condemn, or acquire title in lieu of condemnation to, all or
substantially all of the Leased Premises, this Lease shall terminate and expire
as of the date upon which title shall vest in such authority, and Sub-subtenant
shall pay rent only to the time of such vesting of title.

Section 14.02 Partial Taking: If there shall be only a partial taking or
condemnation as aforesaid totaling one-quarter (1/4) or less of the Leased
Premises and which shall not substantially prevent Sub-subtenant’s use of the
Leased Premises for purposes of its business, this Lease shall thereafter
continue as to the untaken part and Sub-subtenant shall be entitled to a
reduction in the Basic Rent in such proportion as Landlord shall reasonably deem
fair and equitable.

Section 14.03 Restoration by Landlord: If there shall be a partial taking and
this Lease shall continue as to the remaining part of the Leased Premises,
Landlord, at is own expense and as promptly as practicable, shall restore such
remaining part as nearly as may be practicable to its former condition, but only
upon receipt of, and to the extent of, the condemnation aware made on account of
such partial taking.



--------------------------------------------------------------------------------

Section 14.04 Award to Landlord: Landlord reserves the exclusive right to
negotiate with the condemning authority with respect to any proposed
condemnation award, and all damages and compensation paid for the taking under
the power of eminent domain, whether for the whole or a part of the Leased
Premises and whether by agreement or award, shall belong to and be the property
of Landlord. Sub-subtenant hereby releases and disclaims any interest or right
whatsoever in the award or compensation offered or paid by the condemning
authority to the Landlord. There is expressly excluded from any right of
compensation to the Sub-subtenant, and Sub-subtenant expressly waives, any claim
against the condemning authority for diminution in the value of the leasehold.

Section 14.05 Notice to Sub-subtenant: Landlord shall give prompt notice to
Sub-subtenant of any eminent domain proceedings with respect to the Leased
Premises.

15. SUBORDINATION

Section 15.01 Subordination to Mortgages: This Lease is hereby made and shall be
subject and subordinate to that certain Amended and Restated Sublease dated the
date hereof between 35 Sawgrass, LLC, as Landlord, and Quality King
Distributors, Inc., as Sub-subtenant (the “Restated Sublease”) and the Prime
Lease (as defined in the Restated Sublease) and to all mortgages which may now
or hereafter affect the Leased Premises, the Premises and/or the land and
building of which the Leased Premises form a part, and to all renewals,
modifications, consolidations, replacements or extensions thereof. Sub-subtenant
shall, in the event any proceedings are brought for the foreclosure of any such
mortgage, attorn to the holder of such mortgage or a purchaser upon any such
foreclosure, as Landlord under this Lease.

Section 15.02 Sub-subtenant’s Certificate: Notwithstanding the automatic
applicability as to all current and future mortgages of the subordination of
this Lease, Sub-subtenant shall, upon request of Landlord or the holder of a
current or future mortgage, execute any instrument which may be deemed necessary
or desirable by Landlord to confirm such subordination or as otherwise required
for mortgage financing or transfer of this Lease, including, but not limited to,
certified financial statements and estoppel certificates executed and
acknowledged to any mortgagee or transferee, or any proposed mortgage lender or
transferee, including but not limited to certifications that this Lease is in
full force and effect or, if not, in what respect it is not; that this Lease has
not been modified, or the extent to which it has been modified; and that there
are no existing defaults hereunder to the best of Sub-subtenant’s knowledge, or
specifying the default, if any. If Sub-subtenant fails to respond after due
notice within seven (7) days, it shall automatically constitute affirmation of
the items contained in the estoppel statement.

16. NON-LIABILITY OF LANDLORD

Landlord shall not be responsible or liable to Sub-subtenant for any loss,
damage or injury to person or property that may be occasioned by the acts or
omissions of Landlord or of persons occupying any property or space adjacent to
or adjoining the Leased



--------------------------------------------------------------------------------

Premises, or any part thereof, including, not in limitation of the foregoing,
loss, damage or injury resulting to Sub-subtenant or to any other person or to
any property of Sub-subtenant or of any other person, from water, gas, steam,
fire or the bursting, stoppage or leakage of sewer or other pipes.

17. COMPLIANCE WITH LAWS, ETC.

Section 17.01 Sub-subtenant’s Acts: Sub-subtenant shall not do or permit
anything to be done in the Leased Premises which shall constitute a public
nuisance or which will conflict with the regulations of the Fire Department or
with any insurance policy upon said improvements or any part thereof. Landlord
represents that to the best of its knowledge and information, there are no
present violations against the Real Property or the Building thereon.

Section 17.02 Operation of Leased Premises: Sub-subtenant shall, at its own
expense, obtain all necessary environmental and operating permits and comply
with all present and future requirements of law and with all present and future
ordinances or orders, rules and regulations of any state, municipal or other
public authority affecting the Leased Premises and with all requirements of the
Fire Insurance Exchange or similar body, and of any liability insurance company
insuring Landlord against liability for accidents in or connected with the
Leased Premises including, but not limited to laws, ordinances, orders, rules
and regulations which apply to the interior or exterior of the Leased Premises,
the structural or nonstructural parts thereof, and to make all improvements and
repairs required by such laws, ordinances, orders, rules and regulations,
ordinary or extraordinary, foreseen or unforeseen.

Section 17.03 Environmental Laws: Sub-subtenant acknowledges the existence of
all local, state and federal laws, rules and regulations dealing with or
pertaining to environmental regulation, contamination or clean-up (collectively,
“Environmental Laws”) including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. §9601
et seq. and 40 CFR §302.1 et seq.), the Resource Conservation and Recovery Act
of 1976 (42 U.S.C. §6901 et seq.), The Federal Water Pollution Control Act (33
U.S.C. §1251 et seq. and 40 CFR §116.1 et seq.), and the Hazardous Materials
Transportation Act (49 U.S.C. § 1801 et seq.), and the regulations promulgated
pursuant to said laws, all as amended, relating to or affecting the Leased
Premises, and Sub-subtenant shall comply with all Environmental Laws, whether or
not arising due to a condition or circumstances not caused by or within the
control of Sub-subtenant. During the Term, Sub-subtenant shall not permit, and
shall be liable for the presence, release or threat of release of any hazardous,
toxic or harmful substances, wastes, materials, pollutants or contaminants
(including, without limitation, asbestos, polychlorinated biphenyls, petroleum
products, flammable explosives, radioactive materials, or raw materials which
include hazardous constituents) or any other substances or materials which are
regulated by the Environmental Laws (collectively, “Hazardous Substances”), on,
in, under or affecting all or any portion of the Leased Premises or any
surrounding areas.

Sub-subtenant agrees not to generate, store, manufacture, refine, transport,
treat, dispose of, or otherwise permit to be present on or about the Leased
Premises, any Hazardous Substances. It is understood and agreed that the
provisions contained in this Article shall



--------------------------------------------------------------------------------

be applicable notwithstanding the fact that any substance shall not be deemed to
be a Hazardous Substance at the time of its use by Sub-subtenant but shall
thereafter be deemed to be a Hazardous Substance. Notwithstanding the foregoing,
Landlord agrees that the storage and distribution of fragrances, perfumes, hair
and beauty care products and cosmetics such as shampoos, conditioners,
hairsprays, hair mousses, hair shines, hair color preparations and nail polishes
and related items contained in the manufacturers’ consumer packaging shall be
deemed permitted on the Leased Premises, in compliance with law.

If Sub-subtenant fails to comply with the Environmental Laws or any other
governmental law as of the termination or sooner expiration of this Lease and as
a consequence thereof Landlord is unable to rent the Leased Premises, then
Landlord shall treat Sub-subtenant as one who has not removed at the end of its
Term, and thereupon be entitled to all remedies against Sub-subtenant provided
by law in that situation, payable in advance on the first day of each month,
until such time as Sub-subtenant provides Landlord with a negative declaration
or confirmation that any required clean-up plan has been successfully completed.

Sub-subtenant agrees to defend, indemnify and hold harmless Landlord, its agents
and employees, and each and every mortgagee of the Premises or the Leased
Premises from and against any and all liabilities, damages, claims, losses,
judgments, causes of action, costs and expenses (including the reasonable fees
and expenses of counsel) which may be incurred by Landlord or any such mortgagee
or threatened against Landlord or such mortgagee, relating to or arising out of
any breach by Sub-subtenant of the undertakings set forth in this Article 17,
said indemnity to survive the Lease expiration or sooner termination.

Section 17.04 Environmental Consultant: Landlord, at its option, may hire an
environmental consultant to inspect the Leased Premises and Sub-subtenant’s
operations, at Sub-subtenant’s sole cost and expense, from time to time.
Sub-subtenant agrees to pay promptly upon demand, as Additional Rent, the cost
of such environmental consultant. Additionally, Sub-subtenant shall promptly
comply with all reasonable requirements and recommendations suggested by such
environmental consultant(s), at Sub-subtenant’s sole cost and expense.

Section 17.05 No Liability: Landlord shall have no liability whatsoever, to
Sub-subtenant or any third party, for any violation of the Environmental Laws or
the environmental event occurring during the Term and Sub-subtenant will be
responsible for curing or complying therewith, as the case may be, at
Sub-subtenant’s sole cost and expense.

Section 17.06 Americans with Disabilities Act: Sub-subtenant shall at all times
strictly comply with, to the extent applicable to the Leased Premises, with the
requirements of the Americans with Disabilities Act of 1990 and all federal,
state and local laws, ordinances and regulations relating to access to and use
of premises by disabled persons.

18. INDEMNIFICATION OF LANDLORD

Landlord shall not be liable or responsible for, and Sub-subtenant agrees to
indemnify, defend and save Landlord harmless from and against all liability and
all losses, claims, damages, suits, actions, demands, costs and expenses,
including reasonable attorneys’ fees



--------------------------------------------------------------------------------

and costs, arising out of an/or relating to the operation, maintenance,
management and control of the Leased Premises and/or in connection with (a) any
injury or damage whatsoever caused to or by any person, including Sub-subtenant,
its employees, servants, guests, customers, invitees, contractors or agents, or
to property, including Sub-subtenant’s property, arising out of any occurrence
on or in the Leased Premises; (b) any breach of this Lease by Sub-subtenant;
(c) any act or omission of Sub-subtenant or of any person on the Leased
Premises, occurring in, on or about the Premises; or (d) any contest or
proceeding brought by Sub-subtenant as may be provided for herein. The
provisions hereof are not intended to abrogate the provisions of Section 11.05
hereinabove (“Waiver of Subrogation”). The provisions of this section shall
survive the expiration or earlier termination of this Lease.

19. QUIET ENJOYMENT: If and so long as Sub-subtenant shall observe and perform
all the terms, covenants and obligations required by it to be observed and
performed hereunder, Landlord warrants peaceful and quiet occupation and
enjoyment of the Leased Premises by Sub-subtenant.

20. MISCELLANEOUS

Section 20.01 Merger: All prior understandings and agreements between the
parties, with respect to the matters set forth herein, are merged within this
Lease which alone fully sets forth the understandings of the parties with
respect to the matters set forth herein.

Section 20.02 Changes in Writing: This Lease may not be changed or telininated
orally or in any manner other than by an agreement in writing and signed by the
party against whom enforcement of the change or termination is sought.

Section 20.03 Notice: Any notice, demand or other communication required or
permitted to be given or made by either party under this Lease shall be in
writing and shall be deemed properly given three (3) days after sent by
registered or certified mail, return receipt requested, or one day after sent by
overnight mail, addressed to the parties at the addresses set forth below.
Either party may, by notice aforesaid, designate a different address for
communications intended for it.

 

To Landlord:          Quality King Distributors, Inc.      35 Sawgrass Drive
     Bellport, New York 11713      Attention: Michael Anderson with a copy to:
     Edwards Angell Palmer & Dodge LLP      750 Lexington Avenue      New York,
New York 10022      Attention: Patricia Kantor, Esq.



--------------------------------------------------------------------------------

To Sub-subtenant:          Model Reorg, Inc.      35 Sawgrass Drive     

Bellport, New York 11713

Attention: Michael Katz

with a copy to:     

Edwards Angell Palmer & Dodge LLP

750 Lexington Avenue

New York, New York 10022

Attention: Patricia Kantor, Esq.

Section 20.04 Binding Effect: This Lease will be binding on, and inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns.

Section 20.05 Recordation: Landlord and Sub-subtenant hereby agree to enter into
a Memorandum of Lease in recordable form, setting forth the terms and provisions
of this Lease, except the rental provisions.

Section 20.06 Effectiveness: This Lease shall not be effective until executed
and delivered by Landlord and Sub-subtenant.

21. SIGNS

Section 21.01 Erection of Signs: Sub-subtenant shall have the right, with the
prior written consent of Landlord, to erect, at the main entrance to the Leased
Premises, signs for advertising purposes in connection with its business at the
Leased Premises. All signs shall comply with applicable governmental rules and
regulations, and Sub-subtenant shall remove such signs at the expiration of the
Term or sooner termination of this Lease, as the case may be, and restore the
sign area to its original condition. Landlord shall include Sub-subtenant’s name
in any building directory.

Section 21.02 Repair of Damages: Sub-subtenant shall be responsible for any
damage caused to the Leased Premises or the Building by the erection or
maintenance on the Premises of said signs, and any damage so caused shall be
repaired forthwith at Sub-subtenant’s sole cost and expense. In the event any
sign erected by Sub-subtenant is removed during the Term or at the expiration or
earlier termination thereof, Sub-subtenant shall, at its sole cost and expense,
repair any damage whatsoever caused by the removal.

22. SECURITY DEPOSIT

Section 22.01 Security Deposit: Sub-subtenant has this day deposited with
Landlord the sum of                                          AND /00 ($        
) DOLLARS as security for the payment of the rent due hereunder and the full and
faithful performance by Sub-subtenant of the covenants and conditions on the
part of Sub-subtenant to be performed. Said sum shall be returned to
Sub-subtenant, without interest, after the expiration of the Term, provided that
Sub-subtenant has fully and faithfully performed all such covenants and
conditions and is not in arrears in rent. Landlord may, if it so elects, have
recourse to such security to make good any default by Sub-subtenant, in which
event Sub-subtenant shall, on demand, promptly restore said security to its
original amount. If Landlord shall



--------------------------------------------------------------------------------

assign or transfer said security for the benefit of Sub-subtenant to any
subsequent owner or holder of Landlord’s interest in this Lease, such assignee
or transferee shall become liable for the repayment thereof as herein provided,
and the assignor or transferor shall be deemed to be released by Sub-subtenant
from all liability to return such security. This provision shall be applicable
to every assignment or transfer of Landlord’s interest in this Lease, and shall
in no way be deemed to permit Landlord to retain the security after termination
of Landlord’s ownership of such interest. Sub-subtenant shall not mortgage,
encumber or assign said security without the prior written consent of Landlord.
The security shall at all times equal to one and one-half month’s Basic Rent,
and as Basic Rent increases from time to time, Sub-subtenant shall immediately
deposit with Landlord such amounts as shall be necessary for the deposit to
equal one and one-half (1-1/2) months’ Basic Rent.

23. FINANCIAL STATEMENTS:

Within fifty (50) days after the end of each fiscal quarter, except the fourth
fiscal quarter, Sub-subtenant shall deliver to Landlord, or upon Landlord’s
request, to CW Capital LLC (“Lender”) or its successors or assigns, unaudited
financial statements of its financial affairs and condition, including a balance
sheet and a statement of profit and loss in such detail as Lender may reasonably
request, and setting forth the financial condition and the income and expenses
for Sub-subtenant for the immediately preceding fiscal quarter, except the
fourth fiscal quarter, which financial statements will be prepared by Landlord
or Sub-subtenant. All information required to be provided herein shall be
accompanied by a certificate executed by the chief financial officer, the
managing member or the general partner of Sub-subtenant, as applicable, stating
that each such statement or item of information presents fairly the financial
condition of the Sub-subtenant being reported upon. In addition, Sub-subtenant
shall deliver audited annual financial statements, certified by a public
accountant, to the Lender within one hundred twenty (120) days following the end
of each fiscal year. A “Big Three” accounting firm or other independent
certified public accountant reasonably acceptable to Lender shall audit such
audited annual financial statement. Lender hereby approves BDO Seidman, LLP as
an acceptable accounting firm. Each such annual financial statement shall be
prepared in accordance with generally accepted accounting principles
consistently applied. At any time and from time to time Sub-subtenant shall
deliver to Lender or its agents such other financial data as Lender or its
agents shall reasonably request with respect to the ownership, maintenance, use
and operation of the Leased Premises. Consolidated financial statements that
include Sub-subtenant shall satisfy the requirements of this Section.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.

 

LANDLORD: QUALITY KING DISTRIBUTORS, INC. By:  

/s/    Michael J. Anderson

Name:   Michael J. Anderson Title:   Chief Financial Officer and Vice President
SUB-SUBTENANT: MODEL REORG, INC. By:  

/s/    Michael Katz

Name:   Michael Katz Title:   Executive Vice President



--------------------------------------------------------------------------------

SCHEDULE A

Basic Rent: $8.10 per rentable square foot ($2,298,780.00 annual); with annual
increases of 3.0%.

Square footage: Approximately 283,800 square feet.



--------------------------------------------------------------------------------

FIRST AMENDMENT TO SUB-SUBLEASE

This First Amendment to Sub-Sublease (“Amendment”) is made of the 1st day of
October, 2007 by and between QUALITY KING DISTRIBUTORS, INC. (“Landlord”), a New
York corporation, and MODEL REORG, INC. (“Sub-subtenant”), a New York
corporation.

Landlord and Sub-subtenant agree as follows:

1. Paragraph 4.01 is amended to add the following new paragraph:

This is a triple net lease and Landlord shall have no financial obligations with
respect to the Premises or Leased Premises except as expressly set forth herein.
Sub-subtenant shall be responsible for payment of its Proportionate Share (as
defined below) of all costs and expenses attributable to the Premises (in
addition to the full amount of all costs and expenses attributable to the Leased
Premises), including, without limitation, real estate taxes, all operating
expenses, insurance, maintenance, extermination, water and sewer charges,
utilities, janitorial services, accounting and bookkeeping, landscaping, snow
removal, charges attributable to common areas of the Premises and all other sums
arising out of, directly or indirectly, the operation, repair and maintenance of
the Premises. To the extent that any cost or expense is attributable to work or
services solely benefiting or requested by fewer than all the sub-subtenants
occupying the Premises, such cost or expense shall be paid only by the
sub-subtenant or sub-subtenants benefiting or requesting same.

Sub-subtenant’s Proportionate Share equals the Warehouse Proportionate Share
which is 47.58% plus the Office Proportionate Share which is 66.73%.

2. The Sub-sublease is hereby amended to add the following new paragraph 24:

24. ACCESS TO LEASED PREMISES

Landlord and its agents or representatives shall have a right of access to the
Leased Premises at all times and for any purpose, including, without limitation,
to inspect, repair or show same to any person. Sub-subtenant shall cooperate
with the provisions of this section and acknowledges and agrees that its failure
to provide such access shall be a material default under this lease.



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

LANDLORD: QUALITY KING DISTRIBUTORS, INC. By:  

/s/    Michael Anderson

Name:   Michael Anderson Title:   Chief Financial Officer and Vice President

SUB-SUBTENANT:

MODEL REORG, INC.

By:  

/s/    Michael Katz

Name:   Michael Katz Title:   Executive Vice President